t c memo united_states tax_court franklin p and nona coady petitioners v commissioner of internal revenue respondent docket no filed date lance a hulbert for petitioners gregory m hahn for respondent memorandum opinion laro judge this case is before the court fully stipulated see rule franklin p and nona coady petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in their federal_income_tax following concessions we must decide whether petitioners' gross_income includes dollar_figure that was awarded to ms coady as compensation_for a wrongful termination or a lesser amount that is net of the legal fees and other costs that she incurred to recover this award we hold it is the greater amount unless otherwise stated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background all facts have been stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference when petitioners petitioned the court they resided in lake havasu city arizona they are husband and wife and they filed a form_1040 u s individual_income_tax_return using the filing_status of married filing joint_return on date ms coady was discharged from her employment with alaska housing finance corporation ahfc thereafter while she resided in alaska she retained an attorney in the alaska office of the law firm of hellen partnow condon hpc to represent her in a wrongful termination suit against ahfc according to the terms of that representation ms coady is responsible for all costs incurred eg filing fees long distance telephone calls petitioners ask the court to find a fact from a letter that they attached to their posttrial brief we decline to do so this letter is not evidence rule b see also boyd gaming corp v commissioner tcmemo_1997_445 telefax transmissions photocopies deposition charges witness fees computer research fees appraiser's fees travel_expenses for attorneys or witnesses expert consultation charges cost of the investigation attorney time will be compensated on the basis of the following contingent_fee schedule if recovery is arrived at without appeal of any judgment in the event that any judgment is appealed and representation continues after a notice of appeal is filed on or about date hpc on behalf of ms coady filed suit against ahfc and certain individuals in the superior court for the state of alaska alleging damages arising from a wrongful termination of ms coady's employment following a non- jury trial the court held ahfc but not the individuals liable for ms coady's wrongful termination and awarded her the following damages lost past earnings lost future earnings lost fringes and lost pension total dollar_figure big_number big_number big_number ahfc paid ms coady the awarded damages on date issuing her a check for dollar_figure and withholding dollar_figure for federal and state taxes in the same year ms coady paid hpc legal fees and litigation costs totaling dollar_figure of this amount dollar_figure represented hpc's contingent_fee x dollar_figure and dollar_figure represented litigation costs ahfc issued ms coady a form_w-2 wage and tax statement reporting that it paid her the dollar_figure award as wages tips other compensation on their form_1040 petitioners included the dollar_figure award in wages and claimed a dollar_figure above-the-line deduction for the amount of the award that was not paid on account of past earnings petitioners claimed and reported on their return that the dollar_figure was received by ms coady as self-employment_income and they claimed that dollar_figure of the legal fees and costs was deductible from this income resulting in net_income from self- employment of dollar_figure petitioners claimed a miscellaneous itemized_deduction of dollar_figure with respect to the remaining legal fees and costs respondent determined and reflected in a notice_of_deficiency issued to petitioners on date that petitioners' gross_income includes the total award of dollar_figure respondent also determined that petitioners' legal fees and costs totaling dollar_figure were deductible as a miscellaneous itemized_deduction subject_to the 2-percent floor under sec_67 petitioners concede that none of the award legal fees or costs was attributable to self-employment discussion 2petitioners' allocation to self-employment of legal fees and costs bears the same ratio as rounded as petitioners' allocation to self-employment of the award ie dollar_figure dollar_figure dollar_figure dollar_figure petitioners argue that their gross_income does not include the entire dollar_figure award according to petitioners dollar_figure of the award is excluded from their gross_income because it was paid to ms coady's counsel hpc under the contingent_fee agreement petitioners rely on 263_f2d_119 5th cir revg in part and affg in part 28_tc_947 in the cotnam case the taxpayer had entered into a contingent_fee agreement with her attorneys under which the taxpayer agreed to pay the attorney sec_40 percent of any amount recovered on a claim that they prosecuted on her behalf the taxpayer received a judgment on the claim and a check in the amount of the judgment was made payable to both her and her attorneys the attorneys retained their share of the proceeds and they remitted the rest to the taxpayer in holding that the amount retained by the attorneys was not includable in the taxpayer's gross_income the court_of_appeals for the fifth circuit concluded that under applicable state alabama law the contingent_fee agreement operated to assign to the attorneys an equitable lien and interest as to percent of the judgment as stated in the provision of the alabama code relied upon by the court_of_appeals to reach its conclusion upon suits judgments and decrees for money attorneys shall have a lien superior to all see also davis v commissioner tcmemo_1998_248 following cotnam as to the law of the circuit liens but tax_liens and no person shall be at liberty to satisfy said suit judgment or decree until the lien or claim of the attorney for his fees is fully satisfied and attorneys at law shall have the same right and power over said suits judgments and decrees to enforce their liens as their clients had or may have for the amount due thereon to them id pincite n quoting ala code sec_64 quotation marks omitted we disagree with petitioners that cotnam v commissioner supra controls the court's decision herein in our case the relevant section of the alaska code ie the statute that is applicable here provides as follows sec attorney's lien a an attorney has a lien for compensation whether specially agreed upon or implied as provided in this section first upon the papers of the client that have come into the possession of the attorney in the course of the professional employment second upon money in the possession of the attorney belonging to the client third upon money in the possession of the adverse_party in an action or proceeding in which the attorney is employed from the giving of notice of the lien to that party fourth upon a judgment to the extent of the costs included in the judgment or if there is a special agreement to the extent of the compensation specially agreed on from the giving of notice of the lien to the party against whom the judgment is given and filing the original with the clerk where the judgment is entered and docketed b this lien is however subordinate to the rights existing between the parties to the action or proceeding alaska stat sec michie this provision stands in marked contrast to the provision of the alabama code relied upon by the court_of_appeals for the fifth circuit in the cotnam case although both provisions give an attorney a lien to secure his or her compensation the alaska provision unlike the alabama provision does not give attorneys the same right and power over suits judgments and decrees as their clients had or may have in contrast to a client subject_to the alabama provision a client subject_to the alaska provision retains all proprietary rights in his or her claim subject_to a statutory lien held by the attorney on any proceeds from the claim see eg hagans brown gibbs v first natl bank p 2d alaska the claim belongs to the client and not to the attorney the client has a right to compromise or even abandon his claim if he sees fit to do so see also phillips v jones p 2d alaska intent of alaska attorney lien provision is to give attorneys security for their efforts through a lien on the subject of the action the alaska provision also subordinates an attorney's lien to the rights existing between the parties to the action or proceeding whereas the lien of an attorney under the alabama provision is superior to all liens but tax_liens in fact the alaska provision is similar to provisions of the nebraska and south dakota codes which we held in 38_tc_137 were distinguishable from the provisions of the alabama code considered by the court_of_appeals for the fifth circuit in cotnam v commissioner supra see also 43_f3d_1451 fed cir maryland attorney lien statute does not give attorney an ownership_interest in claim of his or her client 50_tc_975 pennsylvania law distinguishable from alabama statute applied in cotnam we hold that ms coady's award undiminished by the amount that she paid her attorneys is includable in petitioners' gross_income under the principle of 281_us_111 accord estate of gadlow v commissioner supra pincite petersen v commissioner supra pincite hardin v commissioner tcmemo_1997_202 martinez v commissioner the nebraska provision as set forth in 38_tc_137 n provided attorney's liens an attorney has a lien for a general balance of compensation upon any papers of his client which have come into his possession in the course of his professional employment and upon money in his hands belonging to his client and in the hands of the adverse_party in an action or proceeding in which the attorney was employed from the time of giving notice of the lien to that party the south dakota provision was similar to the nebraska provision id we reject petitioners' claim that this principle is inapplicable because ms coady's claim was contingent or uncertain the cases cited by petitioners to support that claim are distinguishable on their facts tcmemo_1997_126 alexander v commissioner tcmemo_1995_51 affd 72_f3d_938 1st cir we have considered all arguments by petitioners for a contrary holding and to the extent not mentioned above find them to be without merit to reflect concessions by respondent decision will be entered under rule
